Cornish, J.,
dissenting.
I had always supposed the law to be that when, in a trade of this sort, one of the parties discovers fraud or misrepresentation, he has at his election either of two remedies; Pie can disaffirm the contract and ask a rescission, or he may stand upon the contract and ask damages for the fraud or misrepresentation: Either of these remedies is supposed to be adequate, and they are inconsistent.
My associates agree with this rule as a general statement of the law, but insist that the rule laid down is not a violation of it. I hope it is not, because I think the rule is founded upon broad principles of justice. To hold that the party who claims fraud may stand upon the contract and yet refuse to perform upon his part by making delivery, that he can retain possession of both properties because of an alleged fraud, thereby depriving the other party of his right to a trial by jury upon the question of a fraud which he may deny, is an innovation upon ancient and settled practice. If, because of insolvency, of because rescission has become impossible, it becomes necessary, for the protection of the defrauded party, to retain both pieces of property, then such trust may be ordered in equity; but this would be in a suit where the defrauded party was endeavoring tó be placed in statu quo. A condition would be that he offer to rescind. Damages for fraud cannot be assumed. He cannot create a right by *245default upon his own part. American Building & Loan Ass’n v. Rainbolt, 48 Neb. 434.
The upshot of the decision is unjust. Gardiner’s wife was the owner of a homestead. She had an interest in the 80 acres as his wife which was not subject, in this way at least, to the payment of her husband’s debts. She would not convey her interest in the land until she was promised that the house and lot, for which it was in part traded, should be deeded to her. And this was done. The plaintiffs were bound to take notice of that. The contract between the plaintiffs and Mrs. Gardiner’s husband, not signed by her, was a nullity. The result of our judgment is that Mrs. Gardiner’s homestead right and interest in her husband’s land are taken away from her to pay her husband’s debts, contrary to the agreement which she made. True, she signed the deed, but is she not entitled to the consideration she was to receive?